Citation Nr: 0410095	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION


The veteran had active service from July 1971 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Regional Office 
(RO) that granted the veteran's claim for service connection for 
bilateral tinnitus, and assigned a 10 percent evaluation effective 
from August 30, 2002.


FINDINGS OF FACT

The veteran has tinnitus in both the right and left ear.


CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for service-
connected right and left ear tinnitus is not warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5106, 5107, 5126 (West 2002)).  This new law 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in the 
development of their claims.  First, the VA has a duty to notify 
the appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete a 
claim for VA benefits, as well as the development responsibilities 
of the claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 
2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it deems 
proper under applicable regulations and issue a statement of the 
case if the action does not resolve the disagreement either by 
grant of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC   8-2003.  The Board notes that the 
increased rating claim arose from a notice of disagreement that 
raised a new issue.  The VA had already given the section 5103(a) 
notice as to the service connection claim.  Hence, section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised increased 
rating issue.  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs is 
not required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability ratings 
for each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate the 
claim, as entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of DC 6260 
as interpreted by a precedent opinion of the General Counsel that 
is binding on all Department officials and employees.  VAOPGCPREC   
2-2004.

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, as 
well as a VA audiological examination record. The veteran has been 
afforded the opportunity for a personal hearing on appeal.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate the 
claim has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.

Factual Background

The veteran, on the report of medical history, conducted in 
conjunction with his July 1968 entrance examination, denied having 
a history of ear trouble.  The examiner, on the corresponding 
report of medical examination, noted that the veteran's ear were 
normal.

On a March 1971 report of medical history, conducted in 
conjunction with an examination for entry into active duty, the 
veteran denied having a history of ear trouble.  The examiner, on 
the corresponding report of medical examination, indicated that 
the veteran's ear were normal.

The service medical records reveal that an August 1971 report of 
medical examination conducted in conjunction with a flight class 
physical reflects that the examiner reported that the veteran's 
ears were normal.  The examiner also noted that the veteran denied 
having a history of syncope, loss of consciousness, vertigo, fits 
or other significant disease.

An August 1972 report of medical examination conducted in 
conjunction with a flight class physical reflects that the 
veteran's ears were normal.

On the veteran's July 1973 separation examination, the examiner 
reported that the veteran's ears were normal.

In a statement dated in July 1983, the veteran reported he had 
experienced ringing in his ears during service.  In a statement 
dated in August 2002, the veteran asserted that he had experienced 
tinnitus for the past ten years and that it occurred sometimes 
between two and six months apart and lasted anywhere from several 
days to two or three weeks.

In a medical opinion dated in October 2002, a private physician 
noted the veteran reported that he had bilateral tinnitus, which 
was intermittent, had a variable intensity, was severe at times, 
and could last for days to weeks on end.  Following physical 
examination, the impression of the veteran's condition was that he 
had noise-induced tinnitus.

In December 2002, the veteran submitted to a VA audiological 
examination.  The examiner noted that the veteran reported a 
history of recurrent high-pitched bilateral tinnitus that bothers 
him once every couple of months.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the record, 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The standard of review for cases before the Board is as follows: 
when there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a (claimant) need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."

As the veteran takes issue with the initial rating assigned when 
service connection was granted for a bilateral hearing loss 
disability, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  64 
Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. §§ 4.85- 4.87].  
The former rating criteria provided a maximum 10 percent rating 
for persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma. 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  The revised regulation provided a maximum 10 percent 
rating for recurrent tinnitus, regardless of its etiology.  A note 
following the revised diagnostic code indicates that a separate 
evaluation for tinnitus may be combined with an evaluation under 
diagnostic codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of those 
diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

The regulation was revised further in May 2003 to add two 
additional notes following the diagnostic code as follows:

Note (2): Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in the 
head.

Note (3): Do not evaluate objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may or 
may not be pathologic) under this diagnostic code, but evaluate it 
as part of any underlying condition causing it.  68 Fed. Reg. 
25823 (May 14, 2003).

VA's Office of the General Counsel (OGC) issued an opinion on the 
instant issue in February 2003.  In VAOPGCPREC 2-03, OGC noted 
that "tinnitus is the perception of sound in the absence of an 
acoustic stimulus." VAOPGCPREC 2-03 at p. 2, citing The Merck 
Manual, at 665 (17th ed. 1999).  The OGC referenced the notice of 
proposed rulemaking resulting in the amendment to Diagnostic Code 
6260 in May 2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not originate in the inner ear, 
although damage to the inner ear may be a precursor of subjective 
tinnitus.  It is theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from the damaged 
inner ear, similar to the brain's creation of phantom pain in 
amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather than the 
ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 67 
Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the Ear, H. 
Ludman, and T. Wright, 6th ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. Jasterboff, 1990; and Mechanisms 
of Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true tinnitus, 
and the source of this perceived noise is not in either or both 
ears.  The undifferentiated nature of the source of the noise that 
is tinnitus is the primary basis for VA's practice, as reflected 
in the notice of proposed rulemaking, of rating tinnitus as a 
single disease entity."  VAOPGCPREC 2-03, p. 3.  OGC, therefore, 
determined that the original and revised versions of Diagnostic 
Code 6260 authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, bilateral, 
or in the head, and precluded the assignment of separate ratings 
for bilateral tinnitus.

In this case, the veteran asserts the RO erred in awarding him a 
10 percent rating for his bilateral tinnitus.  He contends that 
because he has tinnitus in both the right and left ear, each ear 
should be awarded a separate, 10 percent evaluation.  However, the 
Board notes that the original and revised versions of Diagnostic 
Code 6260 and the OGC opinion make it clear that because tinnitus 
does not produce separate and distinct symptoms, the assignment of 
separate ratings for the right and the left ear is not 
appropriate.  Thus, although the veteran asserts that he is 
entitled to a higher rating for his bilateral tinnitus, the Board 
concludes that he has already been awarded the maximum benefit 
currently allowed by regulation.  Accordingly, the Board finds 
that the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for a tinnitus disability. 

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record before 
the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, the 
record before the Board does not contain evidence of "exceptional 
or unusual" circumstances that would preclude the use of the 
regular rating schedule.  38 C.F.R. § 3.321 (2003).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
bilateral tinnitus is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



